                       UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


                               JUDGMENT IN A CIVIL CASE

Carl Devito
                Plaintiff

        vs.                                      CASE NUMBER: 8:18-cv-1106 (DJS)

Commissioner of Social Security
             Defendant


Decision by Court. This action came to a hearing before the Court. The issues have been heard and a
                                   decision has been rendered.

IT IS ORDERED AND ADJUDGED

That Plaintiff’s Motion for Judgment on the Pleadings is GRANTED; and it is further ORDERED, that
Defendant’s Motion for Judgment on the Pleadings is DENIED; and it is further ORDERED, that
Defendant’s decision denying Plaintiff disability benefits is VACATED, and this case is REMANDED,
pursuant to Sentence Four of 42 § U.S.C. 405(g) for proceedings consistent with this Decision and Order.

All of the above pursuant to the order of the Honorable Daniel J. Stewart, dated this 25th day of October,
2019.


DATED: October 25, 2019




                                                         s/
                                                         Patsy Harvey
                                                         Deputy Clerk
